KOZINSKI, Circuit Judge,
dissenting.
The majority misconstrues Swift & Co. Packers v. Compania Colombiana Del Caribe, S.A., 339 U.S. 684, 70 S.Ct. 861, 94 L.Ed. 1206 (1950), and Perpetual American Bank, F.S.B. v. Terrestrial Systems, Inc., 811 F.2d 504 (9th Cir.1987). Both cases state only that writs of attachment issued prior to final judgment are not appealable under the collateral order doctrine announced in Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225, 93 L.Ed. 1528 (1949). See Swift, 339 U.S. at 689, 70 S.Ct. at 865 (“where an attachment is upheld pending determination of the principal claim ” the order is not appealable) (dicta) (emphasis added); Perpetual American, 811 F.2d at 505 (“prejudgment writ of attachment is [not] an appealable order”) (emphasis added). That principle has no application to this case. The writ of possession here was not issued prior to final judgment; it was issued only after the district court entered its order compelling arbitration under section 4 of the Federal Arbitration Act, 9 U.S.C. § 4 (1982). Because petitioners sought nothing else and respondents filed no counterclaims, the arbitration order resolved every issue in the case. Swift and Perpetual American are not germane; the post-judgment writ of possession is clearly appealable.
The distinction between the appealability of section 3 orders and section 4 orders was recently recognized by the Third Circuit:
Although there may, in fact, be very little practical difference in the “normal course of judicial procedure” between arbitration orders arising out of ongoing cases and arbitration orders arising in a proceeding to compel arbitration, Rogers [v. Sobering Corp., 262 F.2d 180, 182 (3rd Cir.), cert. denied, 359 U.S. 991, 79 S.Ct. 1121, 3 L.Ed.2d 980 (1959)], following the Supreme Court’s lead, enunciated a rule under which only the latter are appealable final orders.
Zosky v. Boyer, 856 F.2d 554, 559 (3rd Cir.1988). The two circuits now appear to be in conflict on this issue.
I would therefore reach the merits and, once there, reverse. After the case was over, the district court had no authority to enter a writ of possession. I do not quarrel with the majority’s assertion that “with or without a retention of jurisdiction ... the parties may return to the district court for interpretation or modification of the order.” Majority Op. at 642. But a writ of possession is not an interpretation or modification of the judgment, it is an interlocutory remedy. Under California law it can only be issued pending disposition of the controversy before the court, never after *643judgment. See Cal.Civ.Proc.Code § 512.010 (West 1979) (Legislative Committee Comment — Senate 1973 Addition) (issuance of writ of possession prohibited after trial).
Teradyne, Inc. v. Mostek Corp., 197 F.2d 43 (1st Cir.1986), Roso-Lino Bev. Distrib., Inc. v. Coca-Cola Bottling Co., 749 F.2d 124 (2d Cir.1984), and Sauer-Getriebe KG v. White Hydraulics, Inc., 715 F.2d 348 (7th Cir.1983), cert. denied, 464 U.S. 1070, 104 S.Ct. 976, 79 L.Ed.2d 214 (1984), on which the majority relies, are beside the point. None of these cases involved a petition to arbitrate under section 4 of the Arbitration Act. The issue in each case was whether, having stayed the underlying dispute and retained jurisdiction, a district court could issue an interlocutory injunction pending the arbitration decision. Under those circumstances, the case continued after the arbitration order was entered and issuance of the interlocutory injunction was a plausible exercise of equitable discretion.1 A section 4 proceeding is quite different, because the principal dispute (here pending before the state court) is not before the district court; indeed, here the only dispute within that court’s jurisdiction is the propriety of compelling arbitration. Having ordered arbitration, the district court has nothing left to do; it cannot retain jurisdiction over the case because there is no case to retain jurisdiction over. Contrary to the majority’s assertion, therefore, this is not merely a matter of “sequence and not substance,” Majority Op. at 641; sequence here is substance.

. Carolina Power & Light Co. v. Uranex, 451 F.Supp. 1044, 1052 (N.D.Cal.1977), while containing language that seems to support the majority’s view, is equally irrelevant. The court there issued interlocutory relief pending resolution of the arbitration while retaining jurisdiction over the underlying dispute. Thus, the order for arbitration could not have been issued pursuant to section 4 of the Arbitration Act; the reference to section 4 must therefore have been acute dicta or a typographical error.